DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koiwa (D799,924).
Koiwa (‘924) discloses a sprinkler head removal and installation device comprising:  a tube having a first end and a second end, the first end being closed, the second end being 
    PNG
    media_image1.png
    396
    375
    media_image1.png
    Greyscale
teeth”  “from three to eight teeth”).










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koiwa (‘924), as applied to claims 1, 8 and 9 above, as being obvious in view of Kunkel et al. (7,562,605) and Llamas et al. (6,564,679).
Koiwa (‘924), as applied to claims 1, 8 and 9 above, is a design patent for a wrench for a sprinkler head, and while the Figures disclose the features as cited in claims 1, 8 and 9, as a design patent Koiwa (‘924) is limiting as far as disclosure of particular types of materials used in manufacturing such a device, the sizes, dimensions (lengths, widths, diameters, thicknesses, etc.), and number of teeth.
	However, Kunkel et al. (‘605) and Llamas et al. (‘679), respectively, disclose a tool having a tubular body and a plurality of teeth extending from an end of the tubular body, the teeth configured to engage the appropriate member(s) of the intended work piece (i.e., various plumbing fixtures).  
Kunkel 
Llamas et al. (‘679), likewise, discloses a tool having a cylindrical elongate body (20) having a plurality of engaging members (24) protruding from one end for engagement with the intended work piece (a plurality of teeth of a clutch member).  Llamas et al. teach that the body member (20) may be comprised of various types of materials such as but not limited to plastic and metal (Col. 3, lines 54-55), and that the engaging members (24) are formed by providing a number of cutouts (22) upwardly into the body member (20) a distance sufficient to receive an entire tooth (16) of the clutch member (14)… the number of cutouts (22) preferably equals the number of teeth (16) contained upon a specific clutch member (14) and that a clutch 
	Thus, Kunkel et al. (‘605) and Llamas et al. (‘679), respectively and collectively, demonstrate that it would have been obvious to a skilled artisan to modify the elements of the tool (i.e., the sizes, dimensions (lengths, widths, diameters, thicknesses, etc.), and number of teeth, etc., on the basis of the particulars of the engagement portion of the intended work piece, and to choose to manufacture the tool of a known material on the basis of the materials suitability for transmitting torque to the work piece.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention, using known methods of manufacturing, to have modified the wrench for sprinkler head of Koiwa (‘924) by making the wrench of known materials (metals, plastics, etc.) and to alter/vary the sizes, dimensions (lengths, widths, diameters, thicknesses, etc.), and number of teeth, etc., on the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as further demonstration that tools are constructed in a manner that is suitable to properly engage the intended work piece.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Thomas whose telephone number is (571) 272-4497.  The examiner’s e-mail address is: dave.thomas@uspto.gov. The examiner can normally be reached on Mon-Fri 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Avilés can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

						/David B. Thomas/
Primary Examiner, Art Unit 3723
								

/DBT/